Citation Nr: 1120971	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for perforated right ear drum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims.  During the course of the appeal, the Veteran moved to Michigan; original jurisdiction now resides in the Detroit, Michigan RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran requested a local travel board hearing before a Veterans Law Judge in his VA Form 9 dated July 2010.  The Veteran was subsequently scheduled for a personal hearing on March 9, 2011.  The Veteran failed to appear for said hearing.

Critically, however, a review of the VA claims folder shows that the Veteran was not sent requisite notice of the March 9, 2011 hearing pursuant to 38 C.F.R. 
§ 20.704(b) [when a hearing is scheduled, the person requesting it will be notified of its time and place].  As such, remand is required in order for the Veteran to be scheduled for a personal hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

VBA should schedule the Veteran for a Travel Board 
hearing at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



